Title: To Thomas Jefferson from George Gilmer, 11 December 1785
From: Gilmer, George
To: Jefferson, Thomas



Dear Sir
Pen-Park 11 Decr. 1785

Monsr. Doradour presented me with your agreeable favor some time after his arrival at Charlottesville, although accident placed me in his way the day of his arrival at Colo. Lewis’s, where I was obliged to stand interpreter. Both being under uneasy anxiety from not being able to convey an Idea to each other, myself much distressed from my inaccurate french, and not so easily comprehending Monsr. Doradour as his companion, he unfortunately seemd disgusted from his first arrival. After sojourning a month or two at Colle he was induced to Philadelphia by some friend there, recommending lands to him.
This has not been my first attempt to converse with you, but the precariousness of geting a line towards Paris has prevented. Nothing can afford me more serious anxiety, than your want of health. I pray it may be speedily restored, without the aid of Animal magnatism, or the quill of Oesculapius, till there is more stability in the medical tribe, and medecine less influenced by fashion. The former nostrum will be less injurious in general than the aid of the aggregate body of Physick, including every denomination of practitioners.
The health and agreeable situation of your sweet daughter affords me singular Joy. May they both command the graces, and lead the sciences, and ever console you with their native gentle, easy, free dispositions. We have to lament the want of proper seminaries for Instruction in this country, particularly in this quarter. Wish your noble plan could be reduced to practice. Mrs. Gilmer gave me a fine girl two months past, her tenth child. She enjoys better health than ever, makes nothing of walking home from Charlottesville after an Assembly through snow. She still makes her excurtions ambling. My gout has been ashamed to shew  itself. Haveing lived [at] my chunk the abstemious life of Lucullus, the debauche[ry of] Charlottesville may revive it. By Madison you’l rece[ive ou]r present system of politics, if there is any at all; the [Doc]tor is out of the line, and Will be perfectly happy if h[e can on] your arrival (which heaven speed) delight your [eyes by hi]s hill with the gay green, which shall soon [be cover]ed with verdure, and if the wolves will permit [some? he]rds having still a great fondness for graces [grasses]. I shall by the next, probably send you a few seed of the Georgia bryar, the Vegetable that links the animal and vegetable system together. You’l observe the Mychunkites now reside at Robin Adams old place, which at present may with propriety be said to be rudes indigestaque moles. M[r.] Harmer is giving it some form. Mrs. Gilmer begs her most affectionate compliments may be united with mine to you and your dear Girls. Adieu.

George Gilmer

